Citation Nr: 0501434	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  98-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Deborah L. Wagner, Attorney at 
Law



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1984.  He died in November 1987, and the appellant 
is his surviving mother.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 1997 
decision of the St. Louis Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 1996, the appellant appeared 
for a personal hearing before a hearing officer at the RO.  
She also appeared at Travel Board hearings at the RO in July 
2001 and September 2004, with the latter hearing before the 
undersigned.  The appellant's claim of service connection for 
the cause of the veteran's death was previously denied by an 
October 1996 Board decision.  Subsequently, VA received new 
and material evidence from the appellant.  Accordingly, the 
Board reopened her claim in a November 2001 decision and 
remanded the case for further development.  The Board again 
remanded the case for further development in April 2004.  The 
development is complete and is further addressed below.  At 
the September 2004 hearing, the appellant submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence.  As she has the right to waive RO review, 
the Board may proceed.  


FINDINGS OF FACT

1.  The veteran died in November 1987 at the age of 28; the 
immediate cause of death listed on the certificate of death 
was gunshot wound to the head (self-inflicted); no conditions 
were listed as leading to the immediate cause of death or 
contributing to cause death.  
2.  The veteran did not engage in combat, and there is no 
credible supporting evidence that the veteran was subjected 
to a stressor event in service.  

3.  During his lifetime the veteran had not established 
service connection for any disability. 

4.  The preponderance of the competent evidence is against a 
finding that the veteran had post-traumatic stress disorder 
(PTSD) that was related to service; the listed death-causing 
condition is not shown to have been related to service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

The appellant was provided VCAA notice in March 2002 and 
November 2003 correspondence from the RO, and in a December 
2003 supplemental statement of the case (SSOC).  She was 
notified (in the October 1997 decision, in the March 2002 and 
November 2003 correspondence, and in the SSOC) of everything 
required, and has had ample opportunity to respond.  The case 
was reviewed de novo subsequent to the notice.  

Regarding content of notice, the October 1997 decision, a 
November 1997 statement of the case, and the SSOC informed 
the appellant of what the evidence showed.  She was advised 
by the March 2002 and November 2003 correspondence, and the 
SSOC, that VA would make reasonable efforts to help her get 
pertinent evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The correspondence and the SSOC 
advised her of what the evidence must show to establish 
service connection for the cause of the veteran's death, and 
what information or evidence VA needed from her. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, although the 
VCAA notice letters that provided to the appellant do not 
specifically refer to the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  While 
she was not advised verbatim to submit everything she had 
pertaining to her claim, she was advised to submit, or 
provide releases for VA to obtain, any pertinent records.  
This was equivalent to advising her to submit everything 
pertinent.  

It is noted that notice fully complying the provisions of the 
VCAA was not provided to the veteran prior the original 
rating decision on appeal.  Therefore, the veteran did not 
receive proper VCAA notice prior to the initial rating 
decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b). The veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

The claim has been reviewed de novo (see December 2003 SSOC).  
VA has obtained all identified records it could obtain, and 
the Board arranged for an opinion central to the issue at 
hand by a panel of two psychiatrists.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the 
appellant for the Board to do so.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the appellant contends that the veteran had PTSD 
due to his experiences while stationed in Korea in 1980 and 
1981, but the PTSD went undiagnosed during his lifetime.  She 
also asserts that the veteran had alcohol and substance abuse 
problems that originated in service and were related to his 
PTSD.  The appellant asserts that these disorders produced 
the abnormal mental state that caused the veteran to commit 
suicide.  
Service personnel records indicate that the veteran served in 
Korea from January 1980 to January 1981, and show that his 
military occupational specialty was "Improved Hawk Fire 
Control Technician."  The service medical records are 
entirely negative for any complaints, treatment, or diagnosis 
of a psychiatric disorder.  Service medical records dated in 
December 1978 show that the veteran was treated for left eye 
pain after he reported his involvement in a fight after 
drinking 11/2 pitchers of beer.  Treating medical personnel 
reported a 4+ odor of alcohol, and the veteran's blood 
alcohol content was 0.6.  A related clinical record indicates 
that the veteran was "allegedly assaulted," and diagnoses 
of cerebral concussion and scalp laceration are shown.  He 
was admitted for medical care for two days due to his 
injuries, and a discharge note indicates that there were no 
neurologic sequelae.  

A May 1979 service clinical record shows that the veteran was 
referred for treatment of self-acknowledged alcohol abuse.  
The veteran admitted that he consumed approximately 1 to 2 
six-packs of beer nightly over the prior four years, and 
approximately 1 pint of vodka daily over the prior 11/2 years.  
The service examiner expressly noted that no significant 
prior medical history "relates drinking to situational 
depression."  Mental status evaluation showed that the 
veteran was oriented times 4.  His memory, reasoning, 
calculations, information, and judgment were grossly normal.  
His emotional tone, behavior, and mannerisms were normal.  
The diagnosis was alcohol abuse, with related social and 
legal problems, and non-resident rehabilitation was 
recommended.  

Service personnel records also indicate that in May 1984, the 
veteran's pay grade was reduced to private first class based 
on official findings that he operated "a passenger car, 
while drunk in a reckless and wanton matter, by driving on 
the wrong side of the roadway."  A July 1984 report of 
examination on the veteran's separation from service is 
negative for any complaints or findings of a psychiatric 
disorder or alcoholism.  The DD Form 214 reveals that he was 
separated from service under honorable conditions; the reason 
for separation was "alcohol abuse - rehabilitation 
failure."  

The certificate of death shows that the veteran died on 
November [redacted], 1987.  Suicide by self-inflicted gunshot wound 
to the head was certified as the cause of death.  The record 
indicates that the veteran never filed a claim for, or 
established, service-connection for any disability during his 
lifetime.  Newspaper articles and police reports associated 
with the claims file indicate that the veteran committed 
suicide after fatally shooting his former supervisor, 
apparently because the supervisor dismissed the veteran from 
a construction project the week before.  The veteran's father 
told police that the veteran had a drinking problem and might 
also have used drugs.  He stated that the veteran had been 
distraught since losing his job, and he was "quick 
tempered" and had financial problems.  Police reports 
indicate that several open bottles of alcohol were found in 
the veteran's car, and another open half-pint bottle of 
alcohol was on the veteran's person at the time of his death.  
Newspaper accounts indicate that the veteran's co-workers 
reported that he drank heavily, and he was nicknamed 
"[redacted]" because he drew [redacted] around the construction 
site and admired mass murderer Charles Manson.  

In a July 1994 statement, the appellant wrote that the 
veteran "saw combat in Korea in 1981," and she alleged that 
he came under chemical germ warfare while serving on the 
demilitarized zone (DMZ).  At the July 1976 hearing, the 
appellant reported that the veteran served in Korea shortly 
after the Korean president was assassinated in 1979.  She 
stated that there was a civil unrest and incursions from the 
north in the ensuing months that led to all units being 
placed on a heightened alert level.  She testified that the 
veteran served at a Hawk Missile site, and it was reasonable 
to assume that the character of his service was such as to be 
very stressful under such conditions.  The appellant also 
contended that the veteran's alcoholism during service, as 
well as disciplinary actions against him (such as his 
reduction in pay grade due to drunk driving in May 1984), 
indicate that he had psychiatric problems during service.  
She alleged that the May 1979 service medical record showing 
that he was examined in reference to self-acknowledged 
alcohol abuse does not show a diagnosis of alcoholism, but 
rather shows diagnosis of situational depression.  
Essentially, the appellant testified that there was a marked 
difference in the veteran's behavior prior to and subsequent 
to service, and the behavioral differences were consistent 
with a delayed stress syndrome.  

An August 1996 letter from the U.S. Armed Services Center For 
Research of Unit Records (USASCRUR) indicated that available 
casualty data showed that there were no U.S. combat 
casualties in Korea in 1980 or 1981, and the U.S. suffered 
one serviceman killed in action and four wounded in action in 
1979.  

In a May 1997 letter, a private physician indicated that he 
interviewed the appellant, and reviewed the veteran's service 
and personnel records.  The physician stated, "I can render 
my medical opinion that [the veteran] certainly suffered from 
Alcohol Dependency while in the military and had very obvious 
symptoms of the illness before his tour of duty in Korea, 
while in Korea, and after leaving Korea."  

At a July 2001 hearing, the appellant submitted numerous 
photocopies of degrees and awards she had earned, including a 
certificate of student excellence, a certificate of 
attendance, a certificate indicating that she completed "One 
Basic Unit" toward "Clinical Pastoral Education," a 
certificate indicating she completed a course of study for a 
degree as "Education Specialist," along with diplomas 
showing she earned an Associate of Arts degree, a Bachelor of 
Arts degree in psychology, and a Master of Arts degree in 
Sociology.  She also furnished a photocopy of a certificate 
evidencing her membership in Phi Kappa Phi.  The appellant 
testified that her education "qualifies me to be able to 
make the psychological autopsy on [the veteran's] record very 
objectively and very clinically which I have proceeded to 
do."  In her testimony, the appellant essentially reiterated 
her contention that the veteran had substance and alcohol 
abuse problems that originated in service and were related to 
PTSD, and the conditions produced an abnormal mental state 
that caused the veteran to commit suicide.  
In February 2003 follow-up correspondence to its August 1996 
letter, the USASCRUR enclosed an extract from a publication 
entitled "The U.S. Experience in Korea, 1871 to 1982" that 
lists U.S. military causalities in Korea from 1871 to 1982.  
The extract shows that in 1979 one U.S. serviceman was killed 
in action and four were wounded in action.  Also enclosed was 
an extract from a 1979 chronology submitted by the 8th U.S. 
Army showing that on December 11, 1979, North Koreans 
returned the body of one U.S serviceman who was killed when 
he tripped a land mine while on patrol near the DMZ.  Two 
other servicemen were wounded in the same incident.  

In September 2003, a board of two psychiatrists reviewed the 
claims folder and expressly offered the following findings 
and  opinions:

The board has come to the conclusion 
there is no evidence of [PTSD] in such 
that no stressor existed, no ancillary 
symptoms, nor does the [veteran] meet the 
DMS-IV criteria for [PTSD] as a result of 
. . . service [or] that the [PTSD] was 
the cause of the veteran's suicide in 
1987.  

[T]here was no in-service psychiatric 
disability other than alcohol [abuse] 
such as [PTSD] or any other mental 
disability.  

There is no evidence . . . that the 
[veteran] had any underlying psychiatric 
disability originating during his service 
or aggravating beyond [the] natural 
progression during the service by other 
than alcohol.  

[The appellant] . . . maintains that that 
the veteran's behavior is indicated in 
the service medical records in the 
context of stressful environment to be 
strongly indicative of [PTSD].  The board 
strongly disagrees with this opinion of 
the appellant and "relates the drinking 
to situational depression" can be 
explained as follows.  Situational 
depression is an older term which is no 
longer used in the DSM-IV.  It was self 
limiting and was due to external factors 
and not an endogenous or primary 
depression.  Therefore it could not 
account for the alcoholism.  The cerebral 
concussion in 1978 led to no symptoms of 
post-concussive syndrome, [n]or did it 
show any evidence of producing [PTSD] or 
the alcohol abuse.  

The rationale behind all of the above 
conclusions is that the [veteran] at the 
time of receiving the [May 1978] 
concussion had a blood alcohol [content] 
of 0.6.  There is no identified stressor 
or other criteria to meet the diagnosis 
of [PTSD] and there was no evidence of 
any psychiatric disability incurred in 
active duty and the cause of the 
veteran's death.  

There is no evidence of [PTSD] or any 
other psychiatric disability which can be 
attributed to [the veteran's] pre-
service, in-service or post-service 
history.  

More importantly, in terms of [PTSD], no 
stressful events or stressors were 
identified on behalf of the . . . veteran 
for [PTSD] and there was no evidence of 
any underlying psychiatric disorder.  The 
only evidence contained within his claim 
folder and service records was of chronic 
ongoing alcoholism severe.  
At the September 2004 hearing, the appellant testified that 
the veteran was involved in combat during service, but "[i]t 
was classified at the time."  She contended that the 
December 1978 incident in service, during which the veteran 
sustained a concussion and lacerations while fighting, was 
"a racially motivated assault" which "may have been what 
precipitated [the veteran's] PTSD."  The appellant's 
representative contended that the veteran "lost his 
stripes" while stationed in Korea, and alluded that such 
disciplinary action suggested that his behavior at that time 
was consistent with symptoms of PTSD.  The representative 
reported that there were "accusations that American service 
members were involved in some student protests and things 
like that [in Korea], and so we'd like to know what led to 
removing his stripes, because again that may show evidence of 
his involvement in some of those events."  The appellant 
reiterated that the veteran's behavior changed dramatically 
during service, inasmuch as he was "a pretty good kid" 
prior to service, but he "was almost like a stranger to me" 
upon his return from Korea.  

In support of her claim, the appellant submitted several 
articles and essays downloaded from the internet that discuss 
civilian, military, and political actions that occurred in 
Korea in the late 1970s and early 1980s.  The internet 
articles do not refer specifically to the veteran, and do not 
contain information pertaining to any of his alleged 
stressors.  

Legal Criteria and Analysis

DIC is payable to a surviving spouse of a veteran who died 
from a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.304, 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Congress specifically limits entitlement to service-
connection for disease or injury to cases where there is 
resulting disability.  See 38 U.S.C. §§ 1110, 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

A veteran is entitled to a presumption of service connection 
where he or she has served continuously for a period of 90 
days or more during a period of war and a chronic disability, 
to include psychosis, becomes manifest to a compensable 
degree within one year of service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Here, the Board finds that application of the presumptive 
provisions for psychoses as chronic diseases is not warranted 
because the veteran did not have continuous service for 90 
days during a war period.  Id.  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).  Pertinent case law provides, 
however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389 (1996).  

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and was 
not the result of the veteran's own willful misconduct.  38 
C.F.R. § 3.301 (2004).  

Given the medical findings in this case, it is prudent to 
note that the law and regulations provide that compensation 
shall not be paid if the disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2004).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits (effective for claims filed after October 31, 1990) 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, section 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a) (2004).  

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b) (2003).  

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  
There is no evidence that the veteran "engaged in combat 
with the enemy."  Service medical records show no references 
to combat, and service personnel records do not reflect that 
the veteran engaged in combat with the enemy.  The ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C.A. § 1154, requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  There 
is simply no supportive evidence that the veteran engaged in 
combat with the enemy (as defined).  There is no indication 
that his duties as an Improved Hawk Fire Control Technician 
were of a combat nature.  The USASCURR indicated on two 
occasions that a search of relevant military records provided 
no corroborating support of the alleged stressors.  The 
appellant has not provided further details, and her lay 
testimony alone is not enough to establish the occurrence of 
the alleged stressors.  The service records and other 
evidence of record do not corroborate, substantiate, or 
verify the appellant's testimony or statements as to the 
occurrence of the claimed stressors.  None of the service 
personnel or medical record entries note a history of 
stressful events, or of symptoms associated with stressful 
events related to the veteran's service.  

The veteran did not establish service connection for any 
disability during his lifetime.  When he died, he did not 
have a pending claim with VA.  The immediate cause of his 
death noted on the certificate of death was gunshot wound to 
the head (self-inflicted), and no other conditions were 
listed as leading to the immediate cause of death or 
contributing to cause death.  

As noted above, to establish service connection for a claimed 
disability in this case, as a threshold requirement there 
must be evidence that the veteran suffered from PTSD that 
existed at the time of his death.  There is simply no 
competent (medical) evidence that the veteran ever suffered 
from such disability.  Without a diagnosis that the veteran 
suffered from PTSD as a result of service, service connection 
for the cause of his death based on PTSD is not warranted.  

The record is entirely devoid of any examination report or 
clinical record establishing that the veteran had PTSD that 
could be related to service.  As shown above, the service 
records, including the July 1984 report of examination on the 
veteran's separation from service, are entirely negative for 
clinical findings or symptoms related to PTSD or any other 
psychiatric disorder.  

The opinions and observations of the appellant in this matter 
are not competent evidence.  As a layperson, she has no 
special expertise to establish medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Assuming, for 
the sake of argument, that the appellant's Bachelor of Arts 
degree in psychology and Master of Arts degree in sociology 
provide her the special expertise to establish medical 
diagnosis and/or etiology, her opinions are clearly premised 
on an inaccurate history that she appears to accept as 
reliable.  There is no indication whatsoever that the veteran 
was engaged in combat, no evidence verifying that the veteran 
was exposed to any of the stressors alleged by the appellant, 
and no evidence (other than the appellant's own contentions), 
that the veteran ever demonstrated symptoms of, or was 
diagnosed with PTSD.  While the appellant's opinion is to the 
effect that the veteran had PTSD related to service, there is 
absolutely no evidence that the veteran had any such 
disability in service or any time subsequent to service.  A 
medical professional's opinion based on an inaccurate factual 
premise has no probative value, see Reonal v. Brown, 5 Vet. 
App. 458 (1993), and the Board is not bound to accept the 
opinions of a medical professional whose diagnosis of PTSD 
was based on an unverified history of stressful incidents.  
See, e.g.,  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The appellant's opinions are factually inconsistent with the 
record, and not persuasive.  For example, the record 
establishes that the concussion and lacerations the veteran 
sustained in December 1978 were due to a fight that occurred 
after the veteran had consumed 11/2 pitchers of beer.  There is 
no evidence that the fight was racially motivated, and even 
if there was, there is no evidence that the veteran suffered 
any psychological trauma as a result of that incident.  
Regarding the contention that the veteran may have been 
disciplined during service due to psychological trauma 
sustained while quelling civilian protests, the record is 
entirely negative for showing his participation in any such 
events.  In fact, what the evidence does show is that the 
disciplinary actions taken against the veteran were related 
to alcohol abuse, as evidenced by the July 1984 service 
record showing that the veteran's pay grade was reduced due 
to his arrest for driving under the influence.  Furthermore, 
the appellant's opinions are clearly and entirely 
contradicted by two VA psychiatrists findings and opinions in 
September 2003 that the veteran never, either during service 
or subsequent to service, demonstrated symptomatology that 
would warrant diagnosis of PTSD.  

With respect to the textual material submitted by the 
appellant, said evidence neither establishes that the veteran 
was exposed to combat in Korea nor provides any corroboration 
for the appellant's allegations that the veteran was exposed 
to combat or any other stressful experience.  

Based upon the evidence of record, the Board finds the 
September 2003 findings and opinions offered by a board of 
two VA psychiatrist's are persuasive that the veteran did not 
have PTSD as a result of active service.  Other than the 
appellant's contentions that the veteran had PTSD as a result 
of his service, there is simply no competent evidence of 
record indicating his cause of death was related to service.  
As there is no basis for establishing service connection for 
PTSD, there is no basis for a finding that a service-
connected disability caused or contributed to cause the 
veteran's death.  There is also no basis for finding that a 
service-connected disability substantially or materially 
contributed to cause death.  

In the absence of any competent evidence linking the 
veteran's death to disability that was incurred or aggravated 
in service, service connection for the cause of his death is 
not warranted.  The preponderance of the evidence is against 
the claim, and it must be denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  






ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


